549 Pa. 572 (1997)
701 A.2d 1357
Dennis K. JOHNSONBAUGH, Appellant,
v.
DEPARTMENT OF PUBLIC WELFARE.
Supreme Court of Pennsylvania.
Argued October 22, 1997.
Decided November 13, 1997.
Kenneth A. Wise, Harrisburg, for Appellant.
John A. Kane, Chief Counsel, Robert Miller, Jr., Asst. Counsel, Harrisburg, James S. Marshall, Senior Asst. Counsel, Philadelphia, for Appellee.
*573 Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE and NIGRO, JJ.

ORDER
PER CURIAM:
Order affirmed.
NEWMAN, J., did not participate in the consideration or decision of this case.